Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered March 15, 1988, convicting him of manslaughter in the second degree (two counts), upon a jury verdict, and sentencing him to two consecutive indeterminate terms of 5 to 15 years imprisonment.
Ordered that the judgment is modified, on the law, by deleting the provision that the terms of imprisonment are to run consecutively, and substituting therefor a provision that the terms of imprisonment shall run concurrently to each other; as so modified, the judgment is affirmed.
*821Viewing the evidence, in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt (see, Penal Law § 15.05 [3]; People v Green, 56 NY2d 427; People v Licitra, 47 NY2d 554). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Since the two victims died as a result of the same series of events caused by the defendant, we agree that the sentences imposed should run concurrently to each other and the defendant’s sentence is modified accordingly (see, Penal Law § 70.25 [2]; see also, People v Kirkwood, 165 AD2d 881; People v Coleman, 153 AD2d 756, 757). We do not find, however, that the sentence was otherwise excessive (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit. Lawrence, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.